Title: To James Madison from Domenico Azuni, 8 May 1816
From: Azuni, Domenico
To: Madison, James



Monseigneur,
Gênes le 8. Mai 1816.

J’ai l’honneur d’adresser à Votre Excellence trois éxemplaires de l’ouvrage, que je viens de publier sur la Piraterie, et sur les moyens propres à l’extirpation des Pirates Barbaresques.
Je prie V.E. d’agréer l’un de ces éxemplaires pour elle, et de présenter les deux autres aux deux Chambres des Etats-Unis qu’elle préside si dignement.
Je serai bien flatté si mon travail peut mériter votre approbation, et celle du Gouvernement; Ce serait la plus noble recompense que je puisse en ésperer.  Monseigneur De Votre Excellence Le très humble et très Obeissant Serviteur

D.A. Azuni

